Per Curiam.
This is a rather unusual case. The indictment charged the defendant, a man claiming to lie seventy-eight years old, with camel abuse of a child then under the age of twelve years, on April 7th, 1923, at her home. The case as presented for the state indicated that the defendant, a Mohammedan, was exploiting a sort of religious cult, and had made a number of converts, including the father and step-mother of the child, and that in initiating the family into the cult, the defendant told the father and step-mother that the three children must be initiated separately from them, and that he, the defendant, was to spend nine nights in the same room with them. The claim on behalf of the state,- and which there was evidence to support, indicated that on the first night he spent in the room with the children he took the child in question out of her bed ancl over to his bed, and then and there had sexual intercourse with her. We prefer not *1017to review the circumstances indicated by this somewhat repulsive evidence. The girl apparently did not cry out at the time, but told her step-mother the next morning, and the latter had a physician examine the child, who failed to find evidence of such a recent connection, and gave testimony tending to indicate that the girl was not a virgin at the time. The defense was, in substance, an alibi, that the defendant on that night was at a meeting in New York, and stayed there until after midnight, and there was a direct issue of fact put to the jury as to whether there liad been camel abuse by the defendant of this child on the night specified in the indictment.
The first point argued is that the father was allowed to refresh his memory by utilizing a birth certificate of his daughter in testifying to her age. The second, that the birth certificate was admitted in evidence, ft was clearly admissible in evidence under the express language of the statute. Comp. Stat., p. 2229. The argument seems to be that it was not the best evidence, but where the statute makes it competent evidence it cannot be kept out on any such ground, nor do we see any error in permitting the father to use this official certificate to refresh his memory. Jones Ev., § 880.
The third and fourth points are directed to the evidence admitted by the court with respect to the religious propaganda of the defendant and Ids relations with the family as leading up to the alleged crime. All this we think was entirely relevant to the case, and see no error in its admission.
Lastly, it is charged that the verdict was against the weight of evidence, and we are asked on our reading of the testimony to print, without any such opportunity as the jury had of seeing the complaining witness and the defendant and the other witnesses in the case, to hold that this verdict ought to be set aside because not warranted by the evidence before the jury. As to this, it is sufficient to say that we are not satisfied that the verdict was against the weight of the evidence under the test laid down in State v. Karpowitz, 1 N. J. Adv. R. 94, by the Court of Errors and Appeals.
The judgment will therefore be affirmed.